VIRGIL AND JOYCE BRASHEAR, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentBrashear v. Comm'rNo. 12147-02L United States Tax CourtT.C. Memo 2003-196; 2003 Tax Ct. Memo LEXIS 199; 86 T.C.M. (CCH) 16; July 9, 2003, Filed *199  Respondent's motion for summary judgment granted. Judgment entered for respondent.  Virgil and Joyce Brashear, pro sese.Alan J. Tomsic, for respondent.  Chiechi, Carolyn P.Chiech MEMORANDUM OPINIONCHIECHI, Judge: This case is before the Court on respondent's motion for summary judgment and to impose a penalty under section 66731 (respondent's motion). 2 We shall grant respondent's motionBackgroundThe record establishes and/or the parties do not dispute the following.Petitioners resided in Henderson, Nevada, at the time they filed the petition in this case.On April 15, 1999, petitioners filed jointly a Federal income tax (tax) return for their taxable year 1998 (1998 joint return). In their 1998 joint return, petitioners reported total income of $ 0 and total tax of $ 0 and claimed a refund of $ 748.40 of tax withheld. Petitioners attached to their 1998 joint return Form W- 2, Wage and Tax Statement, reporting wages, tips, and other compensation of $ 73,382.39. Petitioners also attached a document to their 1998 joint return (petitioners' attachment to their 1998 joint return) that contained statements, contentions, and arguments that the Court finds to be frivolous and/or groundless. 3*200  On February 25, 2000, respondent issued to petitioners a notice of deficiency (notice) with respect to their taxable year 1998, which they received. In that notice, respondent determined a deficiency in, and an accuracy-related penalty under section 6662(a) on, petitioners' tax for their taxable year 1998 in the respective amounts of $ 11,540 and $ 2,158.32.Petitioners did not file a petition in the Court with respect to the notice relating to their taxable year 1998.On August 7, 2000, respondent assessed petitioners' tax, as well as a penalty and interest as provided by law, for their taxable year 1998. (We shall refer to any such unpaid assessed amounts, as well as interest as provided by law accrued after August 7, 2000, as petitioners' unpaid liability for 1998.)On August 7, 2000, respondent issued to petitioners a notice of balance due with respect to petitioners' unpaid liability for 1998. On September 11, 2000, respondent issued a second notice of balance due with respect to that unpaid liability.On July 3, 2001, respondent issued to petitioners a notice of Federal tax lien filing and your right to a hearing (notice of tax lien) with respect to their taxable year 1998. *201  On or about August 1, 2001, in response to, inter alia, the notice of tax lien petitioners filed Form 12153, Request for a Collection Due Process Hearing (Form 12153), and requested a hearing with respondent's Appeals Office (Appeals Office). In that form, petitioners stated that they intended to make an audio recording of their Appeals Office hearing. Petitioners attached a document to their Form 12153 (petitioners' attachment to Form 12153) that contained statements, contentions, arguments, and requests that the Court finds to be frivolous and/or groundless. 4On August 7, 2001, August 24, 2001, and September 5, 2001, respectively, *202  respondent applied payments of $ 1,957.59, $ 1,884.97, and $ 1,803.94 to petitioners' account with respect to their taxable year 1998.On May 15, 2002, respondent's Appeals officer (Appeals officer) held an Appeals Office hearing with petitioners with respect to the notice of tax lien. At the Appeals Office hearing, the Appeals officer gave petitioners Form 4340, Certificate of Assessments, Payments, and Other Specified Matters (Form 4340), with respect to their taxable year 1998.On June 18, 2002, the Appeals Office issued to petitioners a notice of determination concerning collection action(s) under section 6320 and/or 6330 (notice of determination). An attachment to the notice of determination stated in pertinent part:   WHAT IS THE ISSUE?   You requested a hearing under the provisions of IRC 6320 to   prevent the appropriate collection action. The only issue raised   by you was to dispute the authority under which the Service has   assessed tax and is attempting to collect the tax. You raised no   non-frivolous issues at the hearings held.   Verification of Legal and Procedural Requirements *203    Notice and demand was issued by regular mail for the above year   to your last known address, as required under IRC 6303. The   Notice of Federal Tax Lien (Letter 3172) was sent to you by   certified mail dated July 3, 2001. You responded timely with a   request for a Collection Due Process Hearing so you are entitled   to judicial review.   A certified transcript was requested, reviewed, and a copy was   provided to you at the hearing held. Appeals Officer, Tony   Aguiar has had no other involvement with this case in respect to   this liability.   Issues Raised by the Taxpayer   You claim you did not receive a statutory notice and demand, or   valid notice of deficiency for the 1998. [sic] Although you had   income you filed Form 1040 for 1998 showing zero income. You   attached two pages to the tax return disputing the authority of   the Service to assess and collect income tax. You were sent a   Statutory Notice of Deficiency on February 25, 2000, which gave   you the opportunity to petition the United States Tax Court and   raise issue*204  with the amount owed. You chose not to petition the   Tax Court. The Statutory Notice of Deficiency defaulted and the   amount per the notice was assessed. The assessment is valid.   At the hearing, you stated you did not believe there was any   authority for the Service to assess and collect income taxes.   You believe voluntary means giving you a choice of whether or   not to pay income tax. You did not raise any collection   alternatives.   Balancing Efficient Collection   The requirements for all applicable laws and administrative   procedures have been met. The courts have addressed the   arguments presented. You received all required notices. You were   given the opportunity at the hearing to arrange for payment of   the liability but neglected to do so. You have neglected or   refused to pay. The government should be allowed to proceed with   its proposed enforcement action, the lien. Lacking your   cooperation, the proposed collection action balances the need   for efficient collection with your concern that any collection   action be no more intrusive than*205  necessary.On July 22, 2002, petitioners filed a petition with the Court for review of respondent's notice of determination with respect to petitioners' unpaid liability for 1998. Except for an argument under section 7521(a)(1), the petition contains statements, contentions, arguments, and requests that the Court finds to be frivolous and/or groundless.5 With respect to section 7521(a)(1), petitioners allege in the petition that the Appeals Office refused to allow them to make an audio recording of the Appeals Office hearing held on May 15, 2002, and that that refusal was improper under that section. *206              DiscussionThe Court may grant summary judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law. Rule 121(b);  Sundstrand Corp. v. Commissioner, 98 T.C. 518">98 T.C. 518, 520 (1992), affd. 17 F.3d 965">17 F.3d 965 (7th Cir. 1994). We conclude that there are no genuine issues of material fact regarding the questions raised in respondent's motion.Where, as is the case here, the validity of the underlying tax liability is not properly placed at issue, the Court will review the determination of the Commissioner of Internal Revenue for abuse of discretion.  Sego v. Commissioner, 114 T.C. 604">114 T.C. 604, 610 (2000);  Goza v. Commissioner, 114 T.C. 176">114 T.C. 176, 181-182 (2000).As was true of petitioners' attachment to their 1998 return and petitioners' attachment to Form 12153, petitioners' petition, except for an argument under section 7521(a)(1), contains statements, contentions, arguments, and requests that the Court finds to be frivolous and/or groundless.We turn to petitioners' argument under section 7521(a)(1) that the refusal by the Appeals Office to permit petitioners to make an audio recording*207  of the Appeals Office hearing held on May 15, 2002, was improper. Throughout the period commencing with petitioners' filing their 1998 joint return with respondent and ending with their filing the petition with the Court, petitioners have made statements and requests and advanced contentions and arguments that the Court has found to be frivolous and/or groundless. Consequently, even though we recently held in  Keene v. Commissioner, 121 T.C. 2">121 T.C. 2, 121 T.C. 8">121 T.C. 8, 2003 U.S. Tax Ct. LEXIS 21">2003 U.S. Tax Ct. LEXIS 21 (2003), that section 7521(a)(1) requires the Appeals Office to allow a taxpayer to make an audio recording of an Appeals Office hearing held pursuant to section 6330(b), we conclude that (1) it is not necessary and will not be productive to remand this case to the Appeals Office for another hearing under section 6320(b) in order to allow petitioners to make such an audio recording, see  Lunsford v. Commissioner, 117 T.C. 183">117 T.C. 183, 189 (2001), and (2) it is not necessary or appropriate to reject respondent's determination to proceed with the collection action as determined in the notice of determination with respect to petitioners' unpaid liability for 1998, see id. 6*208  Based upon our examination of the entire record before us, we find that respondent did not abuse respondent's discretion in determining to proceed with the collection action as determined in the notice of determination with respect to petitioners' taxable year 1998.In respondent's motion, respondent requests that the Court require petitioners to pay a penalty to the United States pursuant to section 6673(a)(1). Section 6673(a)(1) authorizes the Court to require a taxpayer to pay to the United States a penalty in an amount not to exceed $ 25,000 whenever it appears to the Court, inter alia, that a proceeding before it was instituted or maintained primarily for delay, sec. 6673(a)(1)(A), or that the taxpayer's position in such a proceeding is frivolous or ground less, sec. 6673(a)(1)(B).In  Pierson v. Commissioner, 115 T.C. 576">115 T.C. 576, 581 (2000), we issued an unequivocal warning to taxpayers concerning the imposition of a penalty under section 6673(a) on those taxpayers who abuse the protections afforded by sections 6320 and 6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions. *209 In the instant case, petitioners advance, we believe primarily for delay, frivolous and/or groundless contentions, arguments, and requests, thereby causing the Court to waste its limited resources. We shall impose a penalty on petitioners pursuant to section 6673(a)(1) in the amount of $ 1,600.On the record before us, we shall grant respondent's motion.To reflect the foregoing,An order granting respondent's motion and decision will be entered for respondent.  Footnotes1. All section references are to the Internal Revenue Code in effect at all relevant times. All Rule references are to the Tax Court Rules of Practice and Procedure.↩2. Although the Court ordered petitioners to file a response to respondent's motion, petitioners failed to do so.↩3. Petitioners' attachment to their 1998 joint return is very similar to the documents that certain other taxpayers with cases in the Court attached to their tax returns. See, e.g.,  Copeland v. Commissioner, T.C. Memo. 2003-46;  Smith v. Commissioner, T.C. Memo. 2003-45↩.4. Petitioners' attachment to Form 12153 contained statements, contentions, arguments, and requests that are very similar to the statements, contentions, arguments, and requests contained in the attachments to Forms 12153 filed with the Internal Revenue Service by certain other taxpayers with cases in the Court. See, e.g., Flathers v. Commissioner, T.C. Memo. 2003-60↩.5. The frivolous and/or groundless statements, contentions, arguments, and requests in petitioners' petition are very similar to the frivolous and/or groundless statements, contentions, arguments, and requests in petitions filed by certain other taxpayers with cases in the Court. See, e.g.,  Copeland v. Commissioner, T.C. Memo 2003-46">T.C. Memo. 2003-46;  Smith v. Commissioner, T.C. Memo. 2003-45↩.6. See  Kemper v. Commissioner, T.C. Memo. 2003-195↩.